EXHIBIT 10.1(iv)

CHANGE OF CONTROL AGREEMENT

THIS AGREEMENT is entered into as of the 12th day of September,  2012 (the
"Effective Date") by and between Capitol Federal Financial, Inc. ("CFF"), a
Maryland corporation, and ________ (the "Executive").

WITNESSETH:

WHEREAS, CFF owns 100% of the outstanding stock of Capitol Federal Savings Bank
(the "Bank"), a federally chartered savings bank;

WHEREAS, Executive is an Executive Vice President of the Bank, and as such is a
key executive officer whose continued dedication, availability, advice and
counsel to CFF and the Bank is deemed important to the Boards of Directors of
CFF and the Bank and to the stockholders of CFF;

WHEREAS, CFF wishes to retain the services of Executive free from any
distractions or conflicts that could arise as a result of a change in control of
CFF or the Bank.

NOW, THEREFORE, to assure CFF of Executive's continued dedication, the
availability of his advice and counsel to the Board of Directors of CFF free of
any distractions resulting from a change of control, and for other good and
valuable consideration, the receipt and adequacy whereof each party hereby
acknowledges, CFF and Executive hereby agree as follows:

            1.            TERM OF AGREEMENT: This Agreement shall remain in
effect until cancelled by either party hereto, upon not less than 24 months
prior written notice to the other party.

            2.            CHANGE IN CONTROL: If the Executive's employment by
the Bank or CFF shall be terminated by the Bank or CFF, or any successor
thereto, other than for Cause or as a result of the Executive's death,
disability or retirement, or terminated by the Executive for Good Reason, all as
defined in Appendix A attached hereto ("Appendix A"), in either case within six
(6) months preceding or twenty-four (24) months following a Change in Control of
CFF or the Bank, then CFF shall:

            (a)            Pay to the Executive in cash upon the later of the
date of such Change of Control or the effective date of the Executive's
termination with CFF or the Bank, an amount equal to 299% of the Employee's
"base amount" as determined under Section 280G of the Internal Revenue Code of
1986, as amended (the "Code").

            (b)            For purposes of this Agreement, a Change of Control
of CFF occurs in any of the following events: (i) the acquisition by any
"person" or "group" (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 ("Exchange Act")), other than CFF, any subsidiary of CFF or
their employee benefit plans, directly or indirectly, as "beneficial owner" (as
defined in Rule 13d-3, under the Exchange Act) of securities of CFF representing
ten percent (10%) or more of either the then outstanding shares or the combined
voting power of the then outstanding securities of CFF; (ii) either a majority
of the directors of CFF elected at CFF's annual stockholders’ meeting shall have
been nominated for election other than by or at the direction of the "incumbent
directors" of CFF, or the "incumbent directors" shall cease to constitute a
majority of the directors of CFF. The term "incumbent director" shall mean any
director who was a director of CFF on the Effective Date and any individual who
becomes a director of CFF subsequent to the Effective Date and who is elected or
nominated by or at the direction of at least two-thirds of the then incumbent
directors; (iii) the stockholders of CFF approve (x) a merger, consolidation or
other business combination of CFF with any other "person" or "group" (as defined
in Sections 13(d) and 14(d) of the Exchange Act) or affiliate thereof, other
than a merger or consolidation that would result in the outstanding common stock
of CFF immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into common stock of the surviving entity or a
parent or affiliate thereof) at least fifty percent (50%) of the outstanding
common stock of CFF or such surviving entity or a parent or affiliate thereof
outstanding immediately after such merger, consolidation or other business
combination, or (y) a plan of complete liquidation of CFF or an agreement for
the sale or disposition by CFF of all or substantially all of CFF's assets; or
(iv) any other event or circumstance which is not covered by the foregoing
subsections but which the Board of Directors of CFF determines to affect control
of CFF and with respect to which the Board of Directors adopts a resolution that
the event or circumstance constitutes a Change of Control for purposes of the
Agreement.





--------------------------------------------------------------------------------

 

The Change of Control Date is the date on which an event described in (i), (ii),
(iii) or (iv) occurs.

            3.            LIMITATION OF BENEFITS: It is the intention of the
parties that no payment be made or benefit provided to the Executive that would
constitute an "excess parachute payment" within the meaning of Section 280G of
the Code and any regulations thereunder, thereby resulting in a loss of an
income tax deduction by CFF or the imposition of an excise tax on the Executive
under Section 4999 of the Code. If the independent accountants serving as
auditors for CFF immediately prior to the date of a Change of Control determine
that some or all of the payments or benefits scheduled under this Agreement,
when combined with any other payments or benefits provided to the Executive on a
Change of Control, would constitute nondeductible excess parachute payments by
CFF or any affiliate under Section 280G of the Code, then the payments or
benefits scheduled under this Agreement will be reduced to one dollar less than
the maximum amount which may be paid or provided without causing any such
payments or benefits scheduled under this Agreement or otherwise provided on a
Change of Control to be nondeductible. The determination made as to the
reduction of benefits or payments required hereunder by the independent
accountants shall be binding on the parties. The Executive shall have the right
to designate within a reasonable period which payments or benefits will be
reduced; provided, however, that if no direction is received from the Executive,
CFF shall implement the reductions by reducing or eliminating payments required
under this Agreement.

            4.            LITIGATION - OBLIGATIONS - SUCCESSORS:

            (a)            If litigation shall be brought or arbitration
commenced to challenge, enforce or interpret any provision of this Agreement,
and such litigation or arbitration does not end with judgment in favor of CFF,
CFF hereby agrees to indemnify the Executive for his reasonable attorney's fees
and disbursements incurred in such litigation or arbitration.

            (b)            CFF's obligation to pay the Executive the
compensation contemplated herein and to make the arrangements provided herein
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which CFF may have against him or anyone
else. All amounts payable by CFF hereunder shall be paid without notice or
demand. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise.

            (c)            CFF will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of CFF, by agreement in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in its entirety. Failure of CFF to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to the compensation described in
Section 2. As used in this Agreement, "CFF" shall mean Capitol Federal
Financial, Inc. and any successor to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section 4 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.

            5.            NOTICES: For the purposes of this Agreement, notices
and all other communications provided for in the Agreement shall be in writing
and shall be deemed to have been duly given when delivered or mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

 

 

If to CFF:

 

Capitol Federal Financial, Inc.

700 South Kansas Ave.

Topeka, Kansas 66603

or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

            6.            MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions
of this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing, signed by the



2

--------------------------------------------------------------------------------

 

Executive and on behalf of CFF by such officer as may be specifically designated
by the Board of Directors of CFF. No waiver by either party hereto at any time
of any breach by the other party hereto of, or in compliance with, any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Kansas.

            7.            INVALIDITY - ENFORCEABILITY: The invalidity or
unenforceability of any provisions of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect. Any provision in this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating or affecting the remaining provisions of this Agreement,
and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

            8.            SUCCESSOR RIGHTS: This Agreement shall inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to him hereunder, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to his executor or,
if there is no such executor, to his estate.

            9.            HEADINGS: Descriptive headings contained in this
Agreement are for convenience only and shall not control or affect the meaning
or construction of any provision in this Agreement.

            10.            ARBITRATION: Any dispute, controversy or claim
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Topeka, Kansas (or as close thereto as feasible) in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect. CFF shall pay all administrative fees associated with such
arbitration. Judgment may be entered on the arbitrator's award in any court
having jurisdiction.

            11.            CONFIDENTIALITY:

            (a)            The Executive acknowledges that CFF may disclose
certain confidential information to the Executive during the term of this
Agreement to enable him to perform his duties hereunder. The Executive hereby
covenants and agrees that he will not, without the prior written consent of CFF,
during the term of this Agreement or at any time thereafter, disclose or permit
to be disclosed to any third party by any method whatsoever any of the
confidential information of CFF, nor shall Executive use such confidential
information to the detriment of CFF, the Bank or their successors. For purposes
of this Agreement, "confidential information" shall include, but not be limited
to, any and all records, notes, memoranda, data, ideas, processes, methods,
techniques, systems, formulas, patents, models, devices, programs, computer
software, writings, research, personnel information, customer information, CFF'
s financial information, plans, or any other information of whatever nature in
the possession or control of CFF which has not been published or disclosed to
the general public, or which gives to CFF an opportunity to obtain an advantage
over competitors who do not know of or use it. The Executive further agrees that
if his employment hereunder is terminated for any reason, he will leave with CFF
and will not take originals or copies of any records, papers, programs, computer
software and documents and all matter of whatever nature which bears secret or
confidential information of CFF.

            (b)            The foregoing paragraph shall not be applicable if
and to the extent the Executive is required to testify in a judicial or
regulatory proceeding pursuant to an order of a judge or administrative law
judge issued after the Executive and his legal counsel urge that the
aforementioned confidentiality be preserved.

            (c)            The foregoing covenants will not prohibit the
Executive from disclosing confidential or other information to other employees
of CFF or any third parties to the extent that such disclosure is necessary to
the performance of his duties under this Agreement.

            12.             COMPLIANCE WITH SECTION 409A OF THE CODE:
Notwithstanding anything herein to the contrary, any payments to be made in
accordance with this Agreement shall not be made prior to the date that is 185
calendar days from the date of termination of employment of the Executive if it
is determined by CFF in good faith that such payments are subject to the
limitations set forth at Section 409A of the Code and regulations promulgated
thereunder,



3

--------------------------------------------------------------------------------

 

and payments made in advance of such date would result in the requirement that
Executive pay additional interest and taxes in accordance with Section
409A(a)(1)(B) of the Code.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date referred to above.

                                                                                    EXECUTIVE

 

 

 

ATTEST:
                                                                                                                        

                                                                        

 

 

                                                                                    CAPITOL
FEDERAL FINANCIAL, INC.

 

 

 

ATTEST:
                                                                        By:
                                                

 





4

--------------------------------------------------------------------------------

 



APPENDIX A TO CHANGE OF CONTROL AGREEMENT

 

Definitions:

 

"Cause" shall mean personal dishonesty, willful misconduct, breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of the Change of Control Agreement.

"Good Reason" shall mean:

            (i)        The assignment of duties to the Executive by CFF or the
Bank or any successor thereto which (A) are materially different from the
Executive's duties on the date hereof, or (B) result in the Executive having
significantly less authority and/or responsibility than he has on the date
hereof, without his express written consent;

            (ii)       The removal of the Executive from or any failure to
re-elect him to the position of Executive Vice President except in connection
with a termination of his employment by CFF for Cause or by reason of the
Executive's disability;

            (iii)     A reduction by CFF or the Bank of the Executive's then
current base salary;

            (iv)       The failure of CFF or the Bank to provide the Executive
with substantially the same fringe benefits (including paid vacations) that were
provided to him immediately prior to the date hereof; or

            (v)        The failure of CFF to obtain the assumption of and
agreement to perform this Agreement by any successor as contemplated in Section
4(c) of the Change of Control Agreement.



5

--------------------------------------------------------------------------------